SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) July 2, 2013 MISSION COMMUNITY BANCORP (Exact name of registrant as specified in its charter) California 333-12892 77-0559736 (State or other jurisdiction of incorporation or organization) (Commission File No.) (I.R.S. Employee Identification No.) 3iguera Street, San Luis Obispo, CA 93401 (Address of principal executive offices) (Zip code) (805) 782-5000 (Registrant’s telephone number including area code) (Former name or former address, if changed since last report) Not applicable Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 502. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers (e) On July 2, 2013 the Board of Directors of Mission Community Bancorp (the “Company”) waived the termination of the existing employment agreement (“agreement”) between Mission Community Bancorp and James W. Lokey, its Chairman and CEO. The agreement will remain in effect for a period of up to 90 days following its June 30, 2013 termination pending the entry into another employment agreement between the Company and Mr. Lokey. Item 9.01. Financial Statements and Exhibits (d) Exhibits Number Description Employment Agreement between the Company and James W. Lokey dates as of July 1, 2010 SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MISSION COMMUNITY BANCORP Dated: July 2, 2013 By: /s/Thomas J. Tolda Thomas J. Tolda Chief Financial Officer Exhibit Index Number Description Employment Agreement between the Company and James W. Lokey dates as of July 1, 2010
